DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement submitted on 6/5/2020 has been considered by the Examiner and made of record in the application file.	
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 6/5/2020, as modified by the preliminary amendment filed on 7/5/2022.  Claims 1, 3-5, 7, and 9 are now pending in the present application.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
In claims 1 and 7, on line 5, “selecting, by a modem of the transmitter, of at least one sub-band” is grammatically incorrect and should be “selecting, by a modem of the transmitter, at least one sub-band”.
In claims 1 and 7, on line 6, there is no antecedent basis for “the frequency plane”.
In claim 1, on line 8, “obtaining, by the transmitter, of at least one selected frequency sub-band” is grammatically incorrect and should be “obtaining, by the transmitter, at least one selected frequency sub-band”.
In claim 1, on line 9, “obtaining of information” is grammatically incorrect and should be “obtaining information”.
In claims 1 and 7, on line 9, there is no antecedent basis for “the quality of service” or “the connection”.
In claim 1, on line 26, there is no antecedent basis for “the frequency plan”.  It appears that Applicant may have intended “the frequency plane”.
In claims 1 and 7, on line 28, there is no antecedent basis for “the link” or “the sender”.  It appears that Applicant may have intended “the connection” and “the transmitter”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 1, the phrase “wherein said method causes the transmitter to perform: … notification by the server of a lack of reception of data from the transmitter” renders the claim indefinite because claim 1 is directed to a method performed by a transmitter, but includes steps performed by a server.

The scope of claim 1 is indefinite because there is neither an “and” nor an “or” between the claims elements making it unclear whether the claim elements are additive or in the alternative.

Regarding claim 3, the phrase “the information representing the quality of service of the connection between the transmitter and the server is determined by sending TCP or UDP data packets of minimum or maximum size, the quantity of payload data of which is equal to the maximum quantity permitted by the TCP protocol, respectively UDP, by sending one or more data packets conforming to the TCP protocol, respectively UDP, the quantity of payload data of which is equal to the minimum quantity permitted by the TCP protocol, respectively UDP and by measuring a number of lost packets, propagation delays of transmitted packets and a variation in latency over time” renders the claim indefinite because it is not clear what is meant by “respectively UDP” and because the distinction between “sending TCP or UDP data packets” and “sending data packets conforming to the TCP protocol, respectively UDP” is unclear.  It is not clear if the data packets are the same type of data packets with only a different quantity of payload data or if the data packets are a different type of data packets.

Regarding claim 5, the phrase “wherein the method further causes the server to notify by the server of an absence of reception of data from the transmitter” in combination with the phrase “wherein said method causes the transmitter to perform” from claim 1 renders the claim indefinite because claim 1 is directed to a method performed by a transmitter and claim 5 is dependent on claim 1, but claim 5 includes steps performed by a server.

Claim 7 recites the limitation “the selecting, obtaining and notifying means”.  There is insufficient antecedent basis for the selecting, obtaining and notifying means in the claim and it is unclear what Applicant intended.

The scope of claim 7 is indefinite because there is neither an “and” nor an “or” between the claim elements “notifying the modem by the transmitter, that the prohibited frequency sub-bands can again be selected and execution of the selection, obtaining and notification steps as long as the information representative of the quality of service of the link between the sender and the server is not greater than or equal to the predetermined quality level” and “notifying by the server, a lack of reception of data from the transmitter if no data is received during a predetermined time period by the server” making it unclear whether the claim elements are additive or in the alternative.

Claims 4 and 9 are rejected by virtue of their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 includes the limitation “notification by the server of a lack of reception of data from the transmitter” and claim 5, which is dependent on claim 1, includes the limitation “wherein the method further causes the server to notify by the server of an absence of reception of data from the transmitter”, where both steps accomplish the same thing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-5, 7, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and the claims objections.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 1, the best prior art found during the prosecution of the present application, Tymes (U.S. Patent No. 5,142,550 A) (hereinafter, Tymes) and Cheifot et al. (U.S. Patent Application Publication No. 2011/0010439 A1) (hereinafter, Cheifot), fails to disclose, teach, or suggest the limitations of - transferring, by the transmitter, of the data to the server if the information representing the quality of service of the connection between the transmitter and the server is superior to or equal to the predetermined quality level, notifying to the modem, by the transmitter, of a prohibition of selection of at least one previously selected frequency sub-band if the information representing the quality of service of the connection between the transmitter and the server is not superior to or equal to a predetermined quality level, wherein, if all the frequency sub-bands of the frequency plan are prohibited, the method further comprises the step of notifying the modem by the transmitter, that the prohibited frequency sub-bands can again be selected and execution of the selection, obtaining and notification steps as long as the information representative of the quality of service of the link between the sender and the server is not greater than or equal to the predetermined quality level in combination with and in the context of all of the other limitations in claim 1.
Considering claim 7, the best prior art found during the prosecution of the present application, Tymes and Cheifot, fails to disclose, teach, or suggest the limitations of - transferring by the transmitter of data to the server if the information representing the quality of service of the connection between the transmitter and the server is superior to or equal to the predetermined quality level, notifying, by the transmitter to the modem of a prohibition of selection of at least one previously selected frequency sub-band if the information representing the quality of service of the connection between the transmitter and the server is not superior to or equal to a predetermined quality level, notifying the modem by the transmitter, that the prohibited frequency sub-bands can again be selected and execution of the selection, obtaining and notification steps as long as the information representative of the quality of service of the link between the sender and the server is not greater than or equal to the predetermined quality level in combination with and in the context of all of the other limitations in claim 7.
Claims 3-5 and 9 would also be allowed by virtue of their dependency on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Lind et al. (U.S. Patent No. 6,163,694 A) discloses a method and apparatus for standby state cell selection in a cellular telephone system;
Vaisanen (U.S. Patent No. 6,975,865 B1) discloses a method for channel configuration of cellular radio network, and cellular radio network;
Parssinen et al. (U.S. Patent Application Publication No. 2009/0253376 A1) discloses a method, apparatus and computer program for sensing spectrum in a cognitive radio environment; and
Vedantham et al. (U.S. Patent Application Publication No. 2012/0275326 A1) discloses non-beacon network communications using frequency subbands.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642